Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

Applicant is advised that should claim 3 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because length is longer than 150 word limit.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1-9 and 17, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, in claim 1, it is unclear to the Examiner, as to whether the first paragraph is needed for the claim, as it is just a summary of the second thru fourth paragraphs.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “the first order reaction” in claims 1-9 and 17 is used by the claim to mean “first sequence of a reaction,” while the accepted meaning is “a first order reaction, defined as a chemical reaction in which the reaction rate is linearly dependent on the concentration of only one reactant.” The term is indefinite because the specification does not clearly redefine the term.
The term “second order reaction” in claims 1-9 and 17 are used by the claim to mean “second sequence of a reaction,” while the accepted meaning is “a type reaction that depends on the concentrations of one-second order reactant or two-first order reactants.” The term is indefinite because the specification does not clearly redefine the term.
Claims 1-9 and 17 recites the limitation "the first order reaction" in the first paragraph of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  It is implicitly implied that the claimed multi-stage reaction, would contain multiple stages, however the “the term multi-stage” does impart sufficient basis for the claimed first order reaction.
Claims 1-9 and 17 recites the limitation "the second order reaction" in the first paragraph of claim 1   There is insufficient antecedent basis for this limitation in the claim.  It is implicitly implied that the claimed multi-stage reaction, would contain multiple stages, however the “the term multi-stage” does impart sufficient basis for the claimed second order reaction.
Claims 1-9 and 17 recites the limitation "first reaction region" in the second paragraph of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes a “multi-stage” fluidized catalytic reaction is claimed.
Claims 1-9 and 17 recites the limitation "second reaction region" in the second paragraph of claim 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes a “multi-stage” fluidized catalytic reaction is claimed.
Claims 1-9 and 17 recites the limitation "the third reaction section" in the second paragraph of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1-9 and 17 recites the limitation "the first catalyst (A1)" in  second paragraph of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-9 and 17 recites the limitation "the second catalyst (A2)" in the fourth paragraph of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-9 and 17 recites the limitation "the third reaction region (125)" in the fourth paragraph of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the first stripping section (131)" in the first paragraph.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the first reaction region output stream conveyor pipe (134)" in the first paragraph.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the second catalyst input pipe (128) " in the second paragraph.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the first catalyst stripping region (133)" in the fourth paragraph.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the second spent stripping section (143)" in the fourth paragraph.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the second spent catalyst (B2)" in the fourth paragraph.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claims 6, the claims are indefinite as they claim “controlling by the carbon content of catalyst after reaction in the second region which is the activity of the catalyst in the second region”, the Examiner finds that the carbon content is related to the activity of the catalyst but is not the activity as claimed. 
With respect to claims 7, the claims are indefinite as they claim “controlling by the carbon content of catalyst after reaction in the third region which is the activity of the catalyst in the third region”, the Examiner finds that the carbon content is related to the activity of the catalyst but is not the activity as claimed. 
Claim 9 recites the limitation "the fourth reaction region (155)" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10-16 recites the limitation " the first reaction section (110), catalyst splitter (114), the third reaction section (121), the second reaction section (141) and settler (151) from bottom up" in the first paragraph of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10-16 recites the limitation "the first stripping reaction region (131)" in the second paragraph of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10-16 recites the limitation "the second reaction region (145)" in the third paragraph of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10-16 recites the limitation "the third reaction region (125)" in the third paragraph of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the fourth reaction region (155)" in the second paragraph of claim 10.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claim 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 1-9, the closest prior art Bhuyan et al (US 2018/0050969) discloses a multi-stage fluidized cracking process and apparatus for catalytic cracking of hydrocarbon feedstock employing circulating fluidized bed reactor-regenerator configuration for maximizing the yield of propylene (C3 olefin), wherein the  apparatus comprises two reaction zones operating under different temperature and weight hourly space velocity (WHSV), one primary zone for cracking of hydrocarbon feedstock and other as secondary zone for cracking of C4 fraction produced from the cracking of hydrocarbon feedstock in the primary reaction zone, optionally admixed with C4 stream from external source; and two dedicated conduits equipped with valves for control of catalyst flow rate are provided to supply the hot catalyst from a common catalyst regeneration zone wherein the catalyst flowing though conduit connected to the secondary reaction zone is cooled employing a heat exchanging device, wherein the lower temperature achieved in secondary reaction zone on account of exchange of heat along with lower weight hourly space velocity (WHSV) selectively promotes oligomerisation of C4 fraction before being cracked to produce C3 olefin in the subsequent portion of the reaction zone (primary) (see abstract and figure 1).
Thus, Bhuyan discloses a portion of the applicant claimed invention, however,  does not teach or suggest to one with ordinary skill in the multi-stage catalytic cracking prosses as claimed by the applicant, in particular the third reaction region, wherein the second catalyst (A2) is fed into the third reaction region (125) in the third reaction section (121), light hydrocarbon and/or cycle oil is fed into the third reaction region (125) to take the independent first order reaction in surroundings of the second catalyst (A2), and then, catalyst and product from the third reaction region is fed up to the second reaction region (145) to continue the second order cracking reaction continuously.
With respect to claims 17, the closest prior art Bhuyan discloses a multi-stage fluidized catalytic cracking apparatus, however, does not however teach or suggest to one with ordinary skill in the multi-stage catalytic cracking apparatus as claimed by the applicant, in particular the third reaction section, wherein there is a clapboard (116) installed between the first catalyst stripping region (133) and the third reaction section (121), and the first reaction region output stream conveyor pipe (122) is installed on the clapboard (116); the second reaction region (145) is installed in the second reaction section (141), the third reaction region (125) is installed inside the third reaction section (121), the output of first reaction region output stream conveyor pipe (122) is at the input of the second reaction region (145) which is at the top of the third reaction region (125), there are light hydrocarbon or cycle oil input (124) and the second catalyst input pipe (128) installed in the third reaction section (121), which is used for the reaction of light hydrocarbon and cycle oil; the second clapboard (149) is installed between the third reaction section (121) and the outside of the second reaction region (145) which is in the second reaction section (141); conveyor pipe (146) is installed between the second reaction region (145) and the gas-solid separator in the settler (151).
Consequently, it is the Examiner position that the claimed inventions would be patentable over the prior art if amended to overcome the rejection under 35 U.S.C. 112 (b) as described above.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771   

/Randy Boyer/
Primary Examiner, Art Unit 1771